Citation Nr: 1030109	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include entitlement to a 
total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to an effective date prior to June 12, 2001, for 
the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for PTSD 
with a rating of 50 percent and an effective date of February 19, 
2004.  

Only the issue of an increased rating was certified for appeal to 
the Board.  However, the Veteran filed a notice of disagreement 
(NOD) as to both the effective date and the initial rating 
assigned for PTSD.  See April 2005 and September 2005 NODs.  A 
statement of the case (SOC) was issued as to the initial rating 
assigned, and the Veteran filed a timely substantive appeal.  See 
September 2006 VA Form 9.  Further, the Veteran indicated in an 
April 2006 statement that he believes a claim for a TDIU has been 
raised pertaining to his PTSD.  Therefore, entitlement to a TDIU 
is currently before the Board as part and parcel of the 
underlying increased rating claim.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (holding that a request for a TDIU is not 
a separate "claim" for benefits but, rather, is an attempt to 
obtain an appropriate disability rating, either as part of the 
initial adjudication of a claim or as part of a claim for 
increased compensation). 

In a March 2006 rating decision, the Veteran was awarded an 
earlier effective date of June 12, 2001, for the grant of service 
connection for PTSD.  However, there is no indication that this 
was a full grant of the benefit sought on appeal, and he has not 
expressed satisfaction with such decision.  See, e.g., April 2006 
statement (requesting payment back to 1999 for PTSD).  Therefore, 
as an SOC has not been issued as to entitlement to an earlier 
effective date for the grant of service connection for PTSD, such 
issue must be remanded for this purpose.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  

Although the Veteran initially requested a videoconference 
hearing before the Board as to the issue of an increased rating, 
he withdrew his request for a hearing in a March 2009 statement.  
See 38 C.F.R. § 20.704(e) (2009).  Further, additional evidence 
consisting of VA treatment records dated through December 2009 
was received after the last adjudication of this matter by the 
RO.  When the Board receives pertinent evidence that was not 
initially considered by the agency of original jurisdiction 
(AOJ), the evidence must be referred to the AOJ for review unless 
the claimant waives this procedural requirement.  38 C.F.R. §§ 
20.800, 20.1304(c).  Although no waiver was submitted in 
conjunction with these VA treatment records, they are generally 
duplicative of the evidence that was considered by the AOJ with 
respect to the Veteran's mental health.  As such, the additional 
evidence is not pertinent, in that it has no bearing on the issue 
on appeal, and the Board may proceed with a decision without 
prejudice to the Veteran.  Id.

The issue of entitlement to an effective date prior to June 12, 
2001, for the grant of service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At all periods during the course of the appeal, the Veteran's PTSD 
has been manifested by symptoms requiring continuous medication 
including chronic sleep impairment with frequent nightmares, 
intermittent depressive symptoms that do not affect the ability to 
function independently, irritability with occasional anger 
outbursts but no periods of violence, exaggerated startle 
response, occasional impairment of short-term memory, occasional 
suicidal thoughts without a plan, difficulty adjusting to a highly 
stressful work environment, and some difficulty in establishing 
and maintaining effective work and social relationships; with no 
abnormal speech patterns, disorientation to time or place, gross 
impairment in thought processes or communication, obsessional 
rituals that interfere with routine activities, persistent 
delusions or hallucinations, homicidal ideation, grossly 
inappropriate behavior, neglect of personal appearance or hygiene; 
which have resulted in reduced reliability and productivity in 
occupational and social settings and approximate no more than a 50 
percent disability rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than substantiated, 
it has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the disability rating.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears the 
burden of demonstrating prejudice from defective VCAA notice with 
respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

Here, the Veteran's claim of entitlement to a rating in excess of 
50 percent for PTSD arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
The Veteran was provided with adequate VCAA notice concerning his 
service connection claim in an August 2004 letter, prior to the 
initial unfavorable rating decision in December 2004.  Moreover, 
the Veteran was subsequently advised of the evidence and 
information necessary to establish a disability rating and an 
effective date, as well as the rating criteria applicable to PTSD.  
See May 2006 and November 2008 letters; see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008) (overruled in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)).  To the extent that 
such additional notice is required, any timing defect was cured by 
the subsequent readjudication of the Veteran's increased rating 
claim, including in a February 2009 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Further, the Veteran has not alleged any prejudice as a 
result of any possible notice defects pertaining to the downstream 
element of the disability rating.  Therefore, no additional VCAA 
notice is required.

With regard to the duty to assist, VA treatment records and a 
letter from the Veteran's private provider pertaining to the 
period on appeal have been obtained and considered.  There is no 
indication that the Veteran receives any benefits from the Social 
Security Administration pertaining to his claimed disability.  
Additionally, the Veteran was afforded VA mental health 
examinations in June 2002, November 2004, and December 2008.  
Neither the Veteran nor his representative have argued that such 
examinations are inadequate for rating purposes, and a review of 
the examination reports reveals no inadequacies.  

The Board notes that treatment records have not been obtained from 
the identified private mental health provider.  However, the 
letter submitted by the Veteran from such provider contains a 
summary of his treatment and symptoms.  There is no indication 
that private treatment records would provide any further support 
for the Veteran's claim, and he has not requested that such 
records be obtained.  In the circumstances of this case, a remand 
would serve no useful purpose, as it would unnecessarily impose 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by a decision on the 
merits of his claim.



II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The Veteran is currently assigned an initial rating of 50 percent 
for PTSD effective as of June 12, 2001.  In determining the 
propriety of the initial rating, the evidence since the effective 
date of the grant of service connection must be evaluated, and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for adjustment 
during periods of remission.  Evaluations will be assigned based 
on all evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  The extent 
of social impairment shall also be considered, but an evaluation 
may not be assigned based solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all 
service-connected mental health disabilities are rated pursuant 
to the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating for a mental disorder.  In addition to 
the symptoms listed in the rating schedule, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
43 (2002).  The DSM-IV provides for a global assessment of 
functioning (GAF), a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of mental 
health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting the DSM-IV).  The GAF score is not conclusive of 
the degree of impairment for VA purposes but, rather, must be 
considered together with all evidence of record.  See 38 C.F.R. § 
4.126.  

Here, the Veteran has been afforded three VA mental health 
examinations during the course of the appeal, in June 2002, 
November 2004, and December 2008.  At the most recent VA 
examination, the Veteran reported feeling depressed, especially 
during the month of December, stating that it is a bad month for 
him because that is when many of the battle fights occurred during 
service.  The Veteran had recurrent and intrusive distressing 
recollections of traumatic in-service events, and he avoided 
thoughts, feelings, or conversations associated with the trauma.  
He became tearful when discussing a recent call from a friend who 
he had helped put on a stretch and who was paralyzed.  The Veteran 
also had markedly diminished interest or participation in 
activities, although he reported hunting and fishing occasionally, 
going out to eat with his wife occasionally, and attending church 
regularly.  The Veteran had persistent symptoms of increased 
arousal including difficulty falling or staying asleep, 
irritability, hypervigilance, and exaggerated startle response.  
He reported difficulty getting to sleep 2-3 nights per month even 
with medication, nightmares twice per week, and that his legs 
moved constantly while sleeping.    

There was no indication of any lack of hygiene, and no 
abnormalities in speech, psychomotor activity, thought process or 
content, or orientation to person, time, or place.  Remote, 
recent, and immediate memory were also normal.  The Veteran's 
attention was intact, but he had difficulty with backwards 
spelling and could not provide interpretations of proverbs.  There 
were no delusions.  The Veteran reported transient (or not 
persistent) visual hallucinations of shadowy figures when he awoke 
in the morning, which he attributed to medications.  Although he 
was noted to have obsessive or ritualistic behavior in the form of 
perfectionist tendencies, there is no indication that such 
tendencies interfere with his routine activities.  There was no 
evidence of inappropriate behavior, panic attacks, homicidal or 
suicidal thoughts, although the Veteran reported having suicidal 
thoughts with no plan about one month previously.  The examiner 
noted that the Veteran's description of symptoms of panic attacks 
appeared to be more consistent with anger or frustration.  He had 
good impulse control and reported no episodes of violence, stating 
that he walks away when he is angry.  Further, there was no 
history of violence or assaultiveness, other than throwing a 
clipboard at a prisoner who was misbehaving.  

With respect to relationships, the Veteran reported being married 
for nine years and having a good relationship with his current 
wife.  He has two grown children from a previous marriage, and he 
reported having a good relationship with his son but that his 
daughter was "turned against him" by her mother.  The Veteran 
stated that he has one friend he sees often and a couple of 
friends who come over occasionally.  

The Veteran reported being employed full time for eight years at 
the Sheriff's office correctional facility, where he helps with 
the substance abuse program, and he was in a felony unit as a 
guard just prior to his current position.  The Veteran felt that 
his symptoms were exacerbated due to his work environment.  He 
reported losing 20-30 days from work during the last 12-month 
period due to stress and migraine headaches, which was an increase 
from the previous VA examination, stating that work situations 
trigger thoughts of Vietnam at times.  The Veteran further 
reported having to leave work due to several bouts of diarrhea, 
and the examiner stated that it was unclear if this was related to 
anxiety or to medications or physical health issues.  

The Veteran was diagnosed with chronic PTSD and depressive 
disorder not otherwise specified (NOS) and assigned a GAF of 52.  
The examiner recorded that the Veteran's symptoms were 
moderate/severe and had worsened over time since service, with no 
periods of remission.  He further stated that the Veteran had 
moderate and intermittent depressive symptoms, which were likely 
exacerbated by bereavement over several recent deaths of his 
parents and best friend.  The examiner opined that there was not 
total occupational and social impairment due to PTSD signs and 
symptoms, nor were there deficiencies in judgment, thinking, 
family relations, work, mood, or school.  However, the examiner 
opined that there was reduced reliability and productivity due to 
PTSD symptoms, in that the Veteran reported increased sleep 
disruption, irritability, anxiety, and depression.

The Veteran receives ongoing individual psychotherapy treatment 
and medications for his PTSD.  At the June 2002 VA examination, 
the Veteran further described an exaggerated startle response, 
stating that he does not like anybody to come up behind him at 
work.  He reported occasional distressing dreams, depression at 
night, and that he could socialize but did not like to be in 
crowds.  He was assigned a GAF of 79 at the time, which is 
indicative of a fairly high level of functioning, as discussed 
below.  However, at an October 2002 VA treatment record reflects 
symptoms of moderate depression and moderate to severe anxiety, 
with increased frequency and severity of PTSD symptoms in the 
previous few years.  At the November 2004 VA examination, the 
Veteran further reported difficulty getting emotionally close to 
others, in that his wife had told him he didn't seem to show any 
love or compassion.  He also had some impairment of short-term 
memory and concentration, stating that he forgets where he puts 
things a lot.  The examiner diagnosed the Veteran with chronic, 
moderate PTSD, with social isolation, relationship difficulties, 
and impaired impulse control, and assigned a GAF of 60.  VA mental 
health treatment records dated from February 2004 through December 
2009 reflect symptoms that are generally consistent with the 
October 2002 VA treatment record and the three VA examinations.  

Further, a May 2008 letter from the Veteran's private provider 
reflects similar symptoms since April 2004.  Specifically, this 
provider indicated that the Veteran had significant symptoms of 
PTSD including frequent nightmares, poor sleep, feeling tense and 
on edge, dysphoria, difficulty being around others, and difficulty 
coping with the stress of everyday living.  The provider stated 
that he had treated the Veteran since April 2004, and his symptoms 
had worsened lately despite medications.  The provider further 
stated that the Veteran had discussed retirement, but he continued 
to try to work and manage his symptoms with medication and 
therapy.  

As discussed above, VA examiners and treating providers, as well 
as the Veteran's private provider, have indicated that his PTSD 
symptoms have a moderate to significant or severe negative 
functional impact throughout the course of the appeal.  Consistent 
with these evaluations, the Veteran's GAF scores have generally 
ranged from 52 to 65.  See, e.g., VA examination reports dated in 
December 2008 (GAF of 52) and November 2004 (GAF of 60); VA 
treatment records dated in October 2008 (GAF of 65), March 2007 
(GAF of 60), August 2005 (GAF of 55), and April 2004 (GAF of 55).  
In general, a higher GAF score indicates a lesser degree of social 
and occupational impairment.  In particular, a GAF score of 61 to 
70 indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning, but that the individual generally functions pretty 
well with some meaningful interpersonal relationships. A GAF score 
of 51 to 60 indicates the presence of moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

The Board notes that a February 2004 VA treatment record reflects 
a GAF of 35, which would indicate some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
(e.g., avoids friends, neglects family, and is unable to work).  
See id.  However, the Veteran's reported symptoms at that time 
were difficulty sleeping, nightmares, difficulty controlling 
anger, being reminded of Vietnam service while at work, mood 
swings, occasional suicidal thoughts without a plan, and 
difficulty in his family relationships and dealing with the 
public.  Such symptoms are generally consistent with those 
reported at other times during the course of the appeal.  Notably, 
the Veteran's VA provider recorded two months later, in April 
2004, that he had not been taking his mental health medications on 
a regular basis, and he was directed to take the medications as 
ordered.  The next week, the Veteran's mood was noted to be fairly 
stable, and he was assigned a GAF of 55, consistent with the other 
scores of record.  As such, the Board finds that the lower GAF 
reflected in the February 2004 VA treatment record is not 
representative of the severity of his PTSD at that time, as it is 
inconsistent with the other evidence of record.

With respect to lay evidence, the Veteran argues that he is 
entitled to a rating in excess of 50 percent, with specifying any 
symptoms that he believes warrant a higher rating.  See, e.g., 
September 2005 NOD.  In a December 2008 letter, the Veteran's 
employer at the Sheriff's office stated that he had been an 
invaluable employee for the past eight years, heading the 
substance abuse treatment programs and acting as a liaison with 
other entities.  The employer further stated that the Veteran 
struggled to maintain effective work performance during his 
episodic PTSD events, and it was quite obvious that his condition 
affected his ability to carry out his duties, in that he had left 
work and sought VA mental health treatment on numerous occasions.  
This is generally consistent with the medical evidence of record, 
as summarized above.

Accordingly, based on all lay and medical evidence of record, the 
Board finds that the Veteran is not entitled to a rating in excess 
of 50 percent for PTSD.  The Board acknowledges that the Veteran 
has difficulty adapting to the stressful circumstances of his 
employment, which may be contemplated under the higher rating of 
70 percent under DC 9411.  However, the evidence reflects that the 
Veteran's work environment is more stressful than the average work 
like setting, as he deals with prisoners on a regular basis who 
occasionally engage in fights and discuss Vietnam-related events 
in the Veteran's presence.  See December 2008 VA examination 
report.  As such, the Board finds that the evidence does not 
demonstrate that this criteria for the next higher rating have 
been met.  Furthermore, the weight of the evidence does not 
establish other chronic symptoms that would warrant a higher 
rating.

For the foregoing reasons, the Board finds that the manifestations 
of the Veteran's PTSD most nearly approximate a 50 percent 
disability rating under DC 9411.  See 38 C.F.R. § 4.7.  There is 
no basis upon which to assign an evaluation in excess of the 
currently assigned rating for such disability under any alternate 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Further, staged ratings are not appropriate, as the manifestations 
of the Veteran's PTSD have remained relatively stable throughout 
the course of the appeal, and any increase in his symptoms is not 
sufficient to warrant a higher rating.  See Fenderson, 12 Vet. 
App. at 126-127.   

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
An extra-schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent periods 
of hospitalization, that it would be impracticable to apply the 
schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  In this regard, the Board has compared the severity and 
symptomatology of the Veteran's PTSD with the criteria found in 
the rating schedule.  As discussed above, his symptomatology is 
fully addressed by the criteria under which such disability is 
rated, and there are no symptoms that are not addressed by the 
rating schedule.  As such, the Board finds that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology, and the rating schedule is adequate to evaluate 
his disability picture.  See id.  Moreover, there is no indication 
of any periods of hospitalization or marked interference with 
employment as a result of PTSD.  While the Veteran's disability 
interferes with his employment, such interference is addressed by 
the schedular rating criteria.  See 38 C.F.R. § 4.1 (stating that 
the ratings are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).  
Accordingly, no referral of this case for consideration of an 
extra-schedular rating is necessary.  See Thun, 22 Vet. App. at 
115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

As noted above, the Veteran claims that he is entitled to a TDIU 
due, in part, to his PTSD.  See April 2006 statement.  A total 
disability rating may be granted where the schedular rating is 
less than 100 percent if the veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  Generally, to be eligible for a TDIU 
where there are two or more service-connected disabilities, as in 
this case, there must be at least one disability rated at 40 
percent or more and a combined overall rating of 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the Veteran 
meets these percentage thresholds, with a rating of 50 percent 
for PTSD and an overall combined rating of 70 percent for the 
entire period on appeal.  However, while the Veteran has lost 
some time from work due to his service-connected disabilities, 
including PTSD, he has retained full-time employment throughout 
the appeal.  Indeed, his employer stated in December 2008 that 
the Veteran is a valuable employee despite the effects of his 
PTSD.  As such, there is no indication that the Veteran is 
unemployable as a result of his service-connected disabilities, 
and a TDIU is not warranted.

The preponderance of the evidence is against the Veteran's 
increased rating claim.  Therefore, the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  38 C.F.R. 
§ 4.3.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

As noted above, the RO initially granted service connection for 
PTSD with an effective date of February 19, 2004, and the Veteran 
filed a timely NOD as to the effective date assigned.  See 
38 C.F.R. §§  20.201, 20.302.  In a March 2006 rating decision, 
the RO awarded an earlier effective date of June 12, 2001, for 
the grant of service connection for PTSD.  However, there is no 
indication that this was a full grant of the benefit sought on 
appeal, and the Veteran has not expressed satisfaction with such 
decision.  See, e.g., April 2006 statement (requesting payment 
back to 1999 for PTSD).  Therefore, as an SOC has not been issued 
as to entitlement to an earlier effective date for the grant of 
service connection for PTSD, the Board has no discretion and the 
case must be remanded for this purpose.  See Manlincon, 12 Vet. 
App. at 240.  However, this issue will be returned to the Board 
after issuance of the SOC only if the Veteran files a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with a Statement of the Case on the issue 
of entitlement to an effective date prior 
to June 12, 2001, for the grant of service 
connection for PTSD.  See Manlincon, 12 
Vet. App. at 240; 38 C.F.R. §§ 19.29-
19.30.  The Veteran should be advised that 
a substantive appeal has not been received 
concerning this issue, and of the 
requirements for an adequate and timely 
substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b).  

Thereafter, if a timely substantive appeal is received, and 
subject to then applicable appellate procedures, the case should 
be returned to the Board for further appellate consideration of 
this issue.  See Smallwood, 10 Vet. App. at 97.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


